DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.
Status of Claims
Claims 5, 6 and 16 are cancelled. Claims 1 and 18 are amended. Claim 1 is an independent claim. Claims 9-12 are withdrawn. Claims 1-4, 7, 8, 13-15, 17 and 18 are currently examined on the merits.
Warning of Duplicate Claims
Applicant is advised that should claim 3 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, 8, 13-15, and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites "... a virtual straight line passes axially through a center portion of each of these surfaces… the virtual straight line passes through a solid portion of the deposition preventing member…" which is not described in the specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites a range of “at least 50%”, the range apparently comprising at least 80% or higher percentage. It should be noted that the dependent claim recites all of the limitations of parent claim(s), e.g., the claim 13 also recites “20% to 80%” (from parent claim 1) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. While reciting “the first surface area is at least 80% of the inner bottom surface area”, claim 14 does not further limit the parent claim by providing an additional limitations or structural elements of the apparatus. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 7, 8, 13-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al (JP 08295595 A, machine translation, “Sugiyama”), and further in view of Uragami et al (JP 2012020893 A, machine translation, “Uragami”).
Regarding claim 1, Sugiyama (entire document) teaches a single crystal growth crucible comprising an inner bottom (figs 1-5), a crystal mounting pedestal 13 (figs 1-4, 0010 and 0019), and a shielding member 5 having a bottom portion (deposition preventing member) (figs 1-4, 0006-0008, 0011-0013, 0015-0021), wherein a raw material 2 is provided in the inner bottom (figs 1-5, 0006-0009 and 0012-0015), the crystal mounting part faces the inner bottom (figs 1-4), the deposition preventing member (the bottom portion of the shieling member 5 comprising a support member 53) is located between the inner bottom and the crystal mounting part/pedestal (figs 1-4), the crystal mounting part (pedestal) has a crystal mounting part surface (figs 1-4, 0019), the first surface of the deposition preventing member (an upper surface of the bottom portion of the shieling member 5) is disposed to face the crystal mounting part surface (figs 1-4), the raw material 2 has a raw material surface (figs 1-4), the inner bottom has an inner bottom surface (figs 1-4), the first surface of the deposition preventing member, the crystal mounting part surface, the raw material surface, and the inner bottom surface are parallel to each other and are coaxially arranged such that a virtual straight line passes axially through a center portion of each of these surfaces (figs 1-4), the virtual straight line passes through a solid portion of the deposition preventing member (figs 1-4), the inner bottom surface has an inner diameter (60-4*2=52mm) (e.g., having an inner bottom surface area of π(52/2)^2) (fig 3, 0018), the first surface of the deposition preventing member has a diameter of 40mm (e.g., a first surface area of π(40/2)^2) (fig 3, 0018), the first surface area is around 59% (within at least 20% to 80%) of the inner bottom surface area (fig 3, 0018), the deposition preventing member comprising a support/fixing member 53 has a bottom surface that is a lower-most portion of the deposition preventing member in a direction of the inner bottom surface (fig 3), and the bottom surface of the deposition preventing member directly contacts the raw material 2 and does not directly contact the inner bottom surface (fig 3).
Sugiyama teaches the deposition preventing/shielding member having a first surface as addressed above, and further teaches that the member is a graphite material (0013), but does not explicitly teaches that the deposition preventing member has the first surface comprising metal carbide. However Uragami (entire document) teaches an apparatus for manufacturing single crystal, wherein both graphite and graphite surface coated with tantalum carbide can be used as shielding plate (0042), e.g., graphite and graphite coated with tantalum carbide are functional equivalents. Substitution of known equivalents for the same purpose is prima facie obvious (MPEP 2144.06). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Sugiyama with the tantalum carbide coated graphite of Uragami as an alternative to graphite in order to suppress crystal defects of the grown crystal (Uragami 0065 and 0073). Further, it is well-settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Regarding claims 3 and 18, Sugiyama/Uragami teaches the deposition preventing member mounted on the raw material and the raw material provided in the inner bottom (Sugiyama fig 3), similar to the instantly claimed arrangement of the member, the raw material and the inner bottom; Therefore it is reasonably expected that the deposition preventing member could be a member mounted on the raw material after the raw material is provided in the inner bottom. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Furthermore it should be noted that the instant claims are apparatus claims, and the courts have ruled that expressions relating an apparatus to the contents thereof during an intended operation are of no significance in determining the patentability of the apparatus claims, consult Ex parte Thibault, 164 USPQ 666, 667 (Bd. App, 1969). ln re Young (25 U.S.P.Q. 69, 71 (CCPA 1935)) and ln re Rishoi (94 U.S.P.Q. 71,73 (CCPA 1952)).
Regarding claim 4, Sugiyama/Uragami teaches that the deposition preventing member comprises the support member 53 on a second surface (lower surface of the support 53) opposite to the first surface (upper surface of the support member 53) on the crystal mounting part side (Sugiyama fig 3), and the support member 53 separates the surface of the raw material 2 which is provided in the inner bottom from the second surface (lower surface of the support 53) (Sugiyama fig 3).
Regarding claim 7, Sugiyama/Uragami teaches that the entire deposition preventing/ shielding member is coated/covered with tantalum carbide (Uragami 0042, 0065 and 0073), e.g., the surface portion of the deposition preventing member is made of tantalum carbide, meeting the claim.
Regarding claim 8, Sugiyama/Uragami teaches that the metal carbide is tantalum carbide (Uragami 0042, 0065 and 0073).
Regarding claims 13, 14 and 15, Sugiyama/Uragami teaches that the first surface area is around 59% of the inner bottom surface area as addressed above, meeting the instantly claimed range of at least 50% as recited in claim 13; Sugiyama/ Uragami further teaches that the diameter (directly relative to the area) of the shielding/preventing member depends on the size of the single crystal to be grown (Sugiyama 0013), e.g., the area of the shielding/preventing member affects the size of grown crystal. Thus it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified and optimized the diameter/area/size of the shielding/prevention member of Sugiyama/ Uragami, and obtained diameter/area/size including the instantly claimed “the first surface area is at least 80% of the inner bottom surface area” and “the first surface area is 20% to 50% of the inner bottom surface area” in order to provide a device for efficiently growing the single crystal having a certain size, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B).  Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 17, Sugiyama/Uragami teaches that the deposition preventing member 53 is supported only by the raw material 2 (Sugiyama fig 3).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama /Uragami as applied to claim 1 above, and further in view of Kokoi, Hisao (JP 2011178590 A, machine translation, “Kokoi”).
Regarding claim 2, Sugiyama/Uragami teaches the deposition preventing member as addressed above, and further teaches that the height of the shielding/preventing member may be variable or appropriately selected depending on the size of the single crystal to be grown (Sugiyama 0013), but does not explicitly teach that the first surface on the crystal mounting part side of the deposition preventing member is in a range within 20 mm from the raw material surface of the raw material. However, Kokio (entire document) teaches a member of a crystal growth container, wherein the member is separated from the raw material surface by 10 mm or more (0018). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Sugiyama/Uragami per teachings of Kokio in order to provide uniformly mixed sublimation gas for producing single crystals with high quality (Kokio abstract and 0018). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive, because the arguments do not apply to the new reference or new combination of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714